 MORRISONRAILWAY SUPPLYCORP.487Morrison Railway Supply CorporationandOpheliaTownes and District No. 9, International Associa-tion of Machinists and AerospaceWorkers, AFL-CIO. Cases 14-CA-5638 and 14-CA-5681June 23, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn November 12, 1970, Trial Examiner Henry L.Jalette issued his Decision in the above-entitled con-solidated case, finding that the Respondent had en-gaged in and was engaging in certain unfair labor prac-ticesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged in certainother alleged unfair labor practices and recommendedthat such allegations be dismissed. Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief, and the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, the briefs, and theentire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adoptsas itsOrder the recommended Order ofthe Trial Examiner, and hereby orders that Respond-ent,Morrison Railway Supply Corporation, East St.Louis, Illinois, its officers, agents, successors,and as-signs,shall take the action set forth in the Trial Ex-aminer's recommended Order.'In the absence of exception, we adoptpro formathe Trial Examiner'sfindings that Respondent did not violate Section 8(a)(1) by interrogation ofemployee Egglestone as alleged in paragraph 5(D) of the complaint, or bya threat to increase the work of the employees because they selected theUnion to represent them as alleged in paragraph 5(G) of the complaint.191 NLRB No. 97TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Trial Examiner: The complaint inthis case was issued on August 7, 1970.1 It was based on acharge filed by Ophelia Townes in Case 14-CA-5638 on June8 and on a charge filed by the above-captioned Union in Case14-CA-5681 on July 7. The complaint alleges that the above-captioned Respondent violated Section 8(a)(1) of the Act bycertain acts of interference, restraint, and coercion describedhereinafter and by discharging five employees because theyengaged in protected concerted activities. On September 16,a hearing was held in St. Louis, Missouri.Upon the entire record, including my observation of thewitnesses, and after consideration of the briefs filed by Re-spondent and General Counsel, I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTRespondent is a NewYorkcorporation with plants in theState of NewYork and anoffice and place of business in EastSt.Louis, Illinois, the only facility involved herein, whereRespondent is engaged in the business of servicing railroadcars and equipment. During the year ending December 31,1969, Respondent in the course and conduct of its businessoperations purchased and caused to be transportedand deliv-ered to its East St.Louisplant directlyfrom points locatedoutside the State of Illinois parts, paints, tools,and othergoods and materials valued in excess of$50,000.IITHE LABOR ORGANIZATION INVOLVEDDistrict No.9, International Association of Machinists andAerospaceWorkers,AFL-CIO, isa labor organizationwithin the meaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Introductory StatementOn June 3, an election was conducted by the NationalLabor Relations Board to determine whether or not em-ployees of Respondent in a production and maintenance unitdesired to be represented by the Union. Of approximately 25eligible voters, 14 cast votes for the Union and 9 cast votesagainst union representation. On June 19, a certificate ofrepresentatives was issued certifying that the Union had beendesignated by a majority of the employees as the exclusiverepresentative of the production and maintenance employeesof the Respondent at its East St. Louis plant. The independ-ent 8(a)(1) allegations in the instant complaint, other than theallegation of 8(a)(1) discharges, relate to alleged conduct bytwo of Respondent's supervisors during the periods precedingand immediately following the election.B. Rulings On Motion To DismissAt the close of General Counsel's case, Respondent movedto dismiss the complaint and the motion was granted as toparagraph 5 (A), (C), (E), and (F).1.Paragraph 5 (A),as amended at the hearing, alleged thaton many occasions from February 18 to June 3, Superinten-dent Butler told employees that they could not receive raisesdue to the pending union election, but that they may get raisesafter the election. In support of this allegation, General Coun-sel adduced the testimony of John Wilson, a discharged em-'Unless otherwise indicated, all dates hereinafter refer to 1970. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee, that about a month and a half before the election heasked Superintendent Butler for a raise and was told thatRespondent was not giving any raises because of the election,and would not do so until after the election was over. Superin-tendent Butler admitted telling employees who asked forraises that he could not grant raises until after the election.There was no evidence that raises were scheduled and thatthey were withheld because of the pending election. In thesecircumstances, it was not unlawful for the Respondent tostate that no raises would be granted during the preelectionperiod.2. Paragraph 5(C)of the complaint alleged that on or aboutMay 15, Superintendent Butler told an employee that hecould not receive a loan due to the pendency of the unionelection. In support of this allegation, General Counseloffered the testimony of John Wilson that, about a week ortwo before the election, he asked Superintendent Butler fora loan of $50. After checking with a company vice president,Butler told Wilson that the company would not give him aloan because of the pendency of the election and would notdo so until after the election. No evidence was offered that theRespondent had a policy of granting loans on request at timeswhen there was no representation election pending. Underthe circumstances, the statement to Wilson was not violativeof Section 8(a)(1) of the Act.3.Paragraph 5(E)of the complaint alleged that on June 3,immediately following the election, Foreman Walker toldemployees that they had been playing up until the electionand thereafter would have to get some work done. The elec-tion ended at 12 noon, and the employees' lunch break is from12 to 12:30. Employee Winters testified that at 12:30 not allthe employees had returned to work and Foreman Walkertold them, "We have been playing, but we are going to worksome now." This was the entire testimony offered in supportof paragraph 5(E). As I deemed such a statement, withoutmore, insufficient to support a finding of a violation of Section8(a)(1), I granted the motion to dismiss.4. Paragraph 5(F)of the complaint alleged that on or aboutJune 4, Foreman Walker told employees that they would berequired to "move out now." In my judgment, such an allega-tion does not state a cause of action. I denied a motion todismiss it at the opening of the hearing and testimony wasreceived from Dueward Powell, a discharged employee, tothe effect that on June 4 at 12:30 p.m. at the end of the lunchbreak employees were told to move out of the lunchroom andget to work. At the time Powell was playing checkers and hetestified that before the election employees would occasion-ally be permitted to play until 12:45 p.m. but since the elec-tion Respondent gave them "no more breaks."The import of Powell's testimony was that Respondent wasimposing more stringent working conditions on the em-ployees because they had selected the Union to representthem. Such testimony is indicative of an 8(a)(3) violation. No8(a)(3) violation was alleged in the complaint, and Respond-ent asserted that it should not be required to defend againstmatters not alleged in the complaint. Upon consideration ofthis argument, inasmuch as on its fact paragraph 5(F) did notstate a cause of action, I dismissed the allegation with leaveto the General Counsel to amend his complaint to state thenature of the violation with which Respondent was charged.General Counsel declined to amend.C.The Alleged Promises of Benefit,Interrogation, and Threats1.Paragraph5(B) of the complaint alleged that from on orabout May 3, to on or about June 3, about one time eachweek, Superintendent Butler told an employee that variousemployees are "aces" and will get a raise after the election butthat other employees would not.Employee Jerome Egglestone testified that about once aweek for a period of 3 weeks preceding the election of June3, Superintendent Butler told him that he, his brother, andsome other named employees were "his aces" and that re-gardless of how the election came out they were going to geta big fat raise because they were such good employees; as toother employees, Butler made a vulgar remark.Superintendent Butler admitted talking to Egglestone andhis brother about the good work they were doing and compli-menting them on their work on several occasions, but hecould not recall referring to them as "aces." He admittedtelling them that as soon as things were straightened out theywould geta raise,but stated he said that only once. Butlercould not recall whether or not he mentioned to Egglestonethe names of other employees who would also be in line forraises.Relying onHermann Equipment Manufacturing Co. Inc.,156 NLRB 716, General Counsel contends that the repeatedstatements to Egglestone that he and a group of other menwould get raises regardless how the election came out con-veyed the belief, and was intended to convey the belief, thatthere was no necessity for them to support the Union in thecoming election. I agree.I accept Egglestone's testimony about Butler's remarks; inparticular, that Butler made such remarks on three differentoccasions before the election. I was not convinced by Butler'stestimony that he spoke to Egglestone about the quality of hiswork on several occasions but only once about a raise, andIwas not impressed by his explanation for making the state-ments about a raise. In my judgment, there could have beenonly one purpose in Butler's repeated promises of a raise andthat purpose was to convey the impression that there was nonecessity to support the Union in the coming election. Theimpression thus created was not altered by the fact that thepromise of a raise was made regardless of the outcome of theelection.Under the circumstances, the promises of a raisewere violative of Section 8(a)(1) of the Act.2.Paragraph 5(D)of the complaintallegesthat on or aboutJune 1 Foreman Walker interrogated an employee about hischoice in the election and promised increased wages if theUnion lost the election.The allegation is based on the testimony of Jerome Eggle-stone that in the week before the election he was given timeoff to pick up a backpay check from a former employer. Hewas disappointed with the amount and went to the office ofthe union that represented the employees where he had previ-ously been employed (not the Union herein). He felt that hereceived a run around there and when he returned to workhe had a conversation with Foreman Walker about the inci-dent. (The record does not show who started the conversa-tion.) In this conversation, in which two other employeesparticipated, Egglestone explained what had happened andWalker remarked, "I know how you are going to vote now,don't I? and Egglestone replied, "Yes." (On cross-examina-tion, Egglestone described Walker's remark as "I know youain't going to vote no machinists, is you?" and his reply as"Nope." I see no real difference between the two versions.)Later that day, Walker approached Egglestone on the joband remarked that Superintendent Butler had said that VicePresident Heller had said that " ... if this union deal goesright that we are going to show the boys in New York up, yousee, what the fellows down here can do, and that we probablyin the long run, would end up making more money than theshipping crew." (The men on the shipping crew work at nighton the jobs of the day employees and claim they make moremoney than the day crew.) MORRISONRAILWAY SUPPLYCORP.489Walker denied making the statements attributed to him byEgglestone, but I was not impressed by his demeanor and Ido not credit him. Egglestone is currently an employee ofRespondent, under Walker's supervision, and I can see noreason why he would fabricate testimony detrimental to Re-spondent with no apparent advantage to himself. I find thatWalker made the statements attributed to him by Egglestone.I do not find, however, that the remark of Walker that heknew how Egglestone was going to vote constituted unlawfulinterrogation. The conversation appears to have been ini-tiated by Eggleston and was participated in by two otheremployees, one of whom made the same remark as Walker.As Egglestone testified, " ... they just kept saying, `I knowwhich way you are going to vote now.... "' "they" beingWalker and employee Tom Buchanan, and the remark wasonly part of an observation that began with "You see, you seewhat those unions will do for you now, don't you?" Consider-ing the entire circumstances surrounding this conversation, Iam unable to see where Walker's remark could be construedto be coercive.Walker's remark later in the day that in the long run theemployees would probably end up making more money thanthe shipping crew "if the union deal goes right" clearly im-plies an increase in wages if the employees reject the Union,and I find the statement violative of Section 8(a)(1) of the Act.3.Paragraph 5(G)alleged that on or about June 8 ForemanWalker told employees their work would be increased andnamed employees who voted for the Union.Employee Thomas Winters testified that the day after theelection he asked Walker why he was pushing them so andthat he told Walker he had not voted for the Union. Walkerreplied, "Yes, you did. I know how every man voted."Walker named Winters and four other employees who, hestated, had voted for the Union.Walker testified that Winters asked him if he knew whovoted for the Union and that he told him no. He deniednaming any employees to Winters. I credit Winters who ap-peared to me to be a truthful witness. As stated earlier, I wasnot impressed by Walker's demeanor. Nor was I impressedby his observation on the witness stand, "How could I findout who voted for the Union, I don't know." In a plant of 24employees, I cannot believe that Walker did not know whothe union adherents were. He may not have known withcertainty who voted for the Union, but this would not pre-clude his tellingWinters that he did know. In so doing,Walker created an impression of surveillance of the unionactivities of Respondent's employees which would tend tointerfere with, restrain, and coerce them in the exercise ofSection 7 rights in violation of Section 8(a)(1) of the Act.However, there is no support for that part of paragraph (G)which appears to allege a threat to increase the work ofemployees because they selected the Union to represent them.4.Paragraph 5(H)alleges that on or about July 1 Superin-tendent Butler threatened employees with discharge for en-gaging in legitimate strike activity.Eli Harris, employee and shop steward, testified that onJuly 2 he was assigned a sandblasting job requiring the liftingof 100 pound sacks and, when he asked Foreman Walker whowas going to help him lift the sacks onto the hopper, Walkertold him Butler had said it was not necessary to have twomen, that one man could do it. Harris told Walker he was notgoing to lift the sacks by himself. Harris called all the em-ployees together and told them what Walker wanted him todo.Harris toldWalker no one would do any work untilButler came out. The employees stood around for about 10or 15 minutes, but they returned to work before Butler cameout.When Butler came out, he told Harris that nobody wastelling him to lift a 100 pound sack, that he could cut the sackin half and load the hopper with a shovel.Butleradded thenexttime Harris tried to pull a strike he'd fire every damn oneof them.John Wilson corroboratedHarrisabout Butler's threat.According to Butler, when Walker told him Harris wouldnot lift the 100 pound sack, he went out to talk to Harris toask what the problem was. Harris told him he could not liftthe sacks by himself and Butler told him if he could not, allhe had to do was break the bag open and shovel the materialin. Butler told Harris " . . . I think this is pretty ridiculous tohavean argumentover something like this that amounts toas little asthis does when all you have to do is use your headand this could have been avoided." When asked if he hadthreatened to fire employees if theyengaged in a strike,Butleranswered, "Not to my recollection, no." On cross-examina-tion, he stated he was " ...as near topositive as I can be.. " that he had not mentioned a strike to Harris.I do not creditButler.His testimony on this issue was veryconfused and I attribute the lack of clarity to Butler's lack ofcandor. Moreover, the matter was not clarified by ForemanWalker when he testified on thesame issueand Walker wasnot asked whether Butler made the threat described by Harrisand Wilson. I find the threatwas made.As a work stoppagesuch aswas described above is protected concerted activity,the threat to discharge employees who engage in such activityis violative of Section 8(a)(1) of the Act.Northwest Oil Equip-ment Inc.,173 NLRB No. 86 (TXD).D. The Discharges1.The factsAbout 10 a.m., on Friday, July 3, about 15 of Respondent's24 employees working that day discussed getting the day offbecause the following day was a holiday. For Memorial Day,which had also fallen on a Saturday, the employees had re-ceived Friday off with pay and had been permitted to leavework early the day before, apparently also with pay. ShopSteward Harris asked Butler if they were going to get the dayoff and Butler told him no, that Fridaywas not alegal holi-day. Harris reported this to the employees and a decision wasmade to leave work at noon. How many employees concurredin this decision is not shown in the record nor does it appearthat the employees told Superintendent Butler about theirdecision. However, Respondent did become aware of it, be-cause sometimethereafter, exactly when is unclear, ForemanWalker went around the plant taking down the names of theemployees who wereplanning toleave at noon. Just beforenoon, Foreman Walker told the employees who were aboutto leave that they could go home if they wanted to, but if theydid they would be on their own and they would get paid foronly half a day. According to John Wilson, just before leavinghe asked Walker if Butler said they could leave and Walkerreplied yes. The employees received their paychecks beforeleaving.Five employees left at noon: Ophelia Townes, DuewardPowell, John Wilson, Thelbert Johnson, and Edward Gor-don.' On Monday when they returned to work, they weregiven a letter which stated:On July 13, 1970 at 12:10 Noon you left your jobassignmentswithout permission and failed to return,3It is undisputed that only five employees left at noon. On cross-exami-nation, Steward Eli Harris was asked if he walked out and if employeeWinters walked out. The transcript shows Harris as replying "Yes, I suredid" and "He sure did." T., p.43, Is. 3 and 5. This is incorrect and thetranscript is hereby corrected to show that Harris answered, "Yes, I suredidn't" and "He sure didn't." 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereby relinquishing your working rights with this com-pany.Effective immediately your position with MorrisonRailway Supply Corp. is terminated.R. L. ButlerSup't Car Shop2.Analysis and conclusionsGeneral Counsel contends that the concerted demand fora day off and the walkout of five employees in furtherance ofthat demand are activities protected by Section 7 of the Act.In support of this contention, he citesLeprino Cheese Co.,d/b/a Leprino Cheese Mfg. Co.,170 NLRB No. 81, enfd. 424F.2d 184 (C.A. 10). However, there are certain differencesbetween thiscase andLeprino Cheese,which bring into seri-ous question whetherLeprino Cheeseis applicable herein.The most significant difference is that whereas inLeprinoCheesethe employees were clearly engaged in a concertedwalkout, in this case, according to General Counsel's ownwitness, John Wilson, he and the other employees left workbecause they believed they had received permission to leave.As Wilson testified, he asked Walker if Butler said they couldleave and Walker replied yes. This testimony is uncon-tradicted. Although both Walker and Butler testified, neitherwas examinedby Respondent about any conversations withthe discharged employees, nor did Respondent offer any evi-dence concerningits reasonsfor discharging the employees.'On the basis of Wilson's testimony, the conclusion is war-ranted, and I find, that the employees were given permissionto leave, albeit without pay for the time they took off.But if the employees left work because they had permissionto leave, it appears thatLeprino Cheeseis inapplicable. Thisappears to be Respondent's position. In its brief, Respondentdid not address itself to the question of whether or not theemployees did in fact have permission to leave work. Rather,Respondent has molded its defense to the contention that theemployees only believed they had permission to leave workand that when they acted on that belief they were not engagedin a work, stoppage to protestmanagement's refusal to accedeto their request, and, therefore, they were not engaged in theexercise of any Section 7 rights. This is sophisticreasoning,and I reject it.When the employees requested the day off because of theJuly 4 holiday, they were clearly engaged in protected ac-tivity, and their decisionto engagein a walkout was likewiseprotected.However, they did not have to implement thatdecision because Respondent acceded, at leastin part, to theirrequest and granted them permission to leave. It would beincongruous to hold that when the employees left work theywere not engaged in protected activity because their prelimi-nary protected activity had been successful. It seems obviousthat the departure from work at noon was an inseparable partof the earlier concerted protected activity. I find that whenthe employees left work at noon not only did they do so withRespondent's permission,but also that their act of leavingconstituted concerted protected activity. In these circum-stances, when Respondent discharged them for leaving work,itviolated Section 8(a)(1) of the Act.The foregoing analysis is unsatisfactory to a certain extent,because it leaves unexplained Respondent's conduct in dis-chargingthe employees purportedly for leaving work withoutpermissionwhen the uncontradicted testimony shows thatForeman Walker told the employees they could leave. But'When General Counsel attempted to examine Butler on this issue,Respondent objected on the grounds that the matter was outside the scopeof direct examination. The objection was sustained.even were Ito find that the employees did not have permis-sionto leave and did not believe they had permission to leavebut left without permission, I would find that they were dis-charged in violation of Section8(a)(l).When Shop Steward Harris asked Butler if the employeescould have the day off, the answer he received was an un-equivocal "no." Yet, when the employees decided to leavedespite Butler's refusal, they were not told they did not havepermission, they were not warned their departure from workwould be viewedas causefor discharge. To the contrary, theforeman took down the names of those employees who in-tended to leave and told them they could leave, but theywould be on their own and would not get paid. He capped itall by answering yes when Wilson asked if Butler had saidthey could leave. In light of Respondent's letter of dischargedated that same day, it seems appropriate to ask what kindof charade Walker was playing.I am persuaded that the only explanation is that on learn-ing of the employees' decision to leave concertedly at noonRespondent decided to discharge them because of its resent-ment over their assertion of the right to engage in a workstoppage in protest of its refusal to give them a July 4 holiday,and Walker's conduct was designed to mislead them intoleaving and to afford Respondent a pretext to discharge them.Only the day before, Butler had told Harris that employeeswho engaged in a work stoppage to protest working condi-tions would be summarily discharged. Had Walker not madethe statements he made on July 3 and had he unequivocallyreiterated that the employees had no permission to leave, theemployees might very well have stayed at work. As it was,most of them did. Respondent having misled the employees,it should not now be heard when it asserts that they left workwithout permission. For thisreason, and the'reasons outlinedabove, I conclude that Respondent violated Section 8(a)(1) ofthe Act by discharging the employees named in the com-plaint.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth insection III,above, occurring in connection with its operations describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act, I shallrecommend that it be ordered to cease and desist therefromand to take certain affirmative action designed to effectuatethe policies of the Act.As I have found that Respondent discharged OpheliaTownes, Dueward Powell, John Wilson, Thelbert Johnson,and Edward Gordon because of their protected concertedactivity, I shall recommend that it be ordered to offer themimmediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rights andprivileges and to make them whole for any loss of earningsthey may have suffered by reason of their unlawful dischargeby payment to them of a sum of money equal to that whichthey normally would have earned as wages, from the date oftheir discharge to the date of the offer of reinstatement lessnet earnings, to which shall be added interest at the rate of6 percent per annum in accordance with the formula set forthin F W.Woolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Co.,138 NLRB 716. MORRISON RAILWAY SUPPLY CORP.491The unfairlabor practices committed by Respondent strikeat thevery heartof employee rights safeguardedby the Act.I shall therefore recommend that Respondent be placed un-der a broad order to cease and desist from in any mannerinfringing on therightsof employees guaranteed in Section7 of the Act.N.L.R.B. v. Entwistle ManufacturingCo.,120F.2d 532, 536 (C.A. 4).CONCLUSIONS OF LAW1.Morrison Railway Supply Corporationis anemployerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.District No. 9, International Association of Machinistsand Aerospace Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By promising wage increases to employees for the pur-pose of interfering with their freedom of choice in the electionand by creating the impression of surveillance of their unionactivities,Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Sections 8(a)(1) and2(6) and (7) of the Act.4. By threatening employees with discharge if they engagein protected concerted activity and by discharging employeesfor havingengagedin protected concerted activity, Respond-ent has engaged in and is engaging in unfair labor practiceswithin the meaning of Sections 8(a)(1) and 2(6) and (7) of theAct.5.Respondent has not engaged in unfair labor practices asalleged in paragraph 5A, D, E, and F of the complaint nowhas Respondent engaged in unlawful interrogation as allegedin paragraph 5D of the complaint.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDERRespondent,Morrison Railway Supply Corporation, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing employees inthe exercise of their rights guaranteed by Section 7 of the Actby promising raises to employees for the purpose of interfer-ing with their freedom of choice in an election to determinewhether or not they desire representation by a labor organiza-tion, by creating the impression of surveillance of the unionactivity of its employees, by threatening employees with dis-charge if they engage in protected concerted activities, and bydischarging employees who engage in protected concertedactivity.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of collective-bargaining or other mutual aid or protec-tion as guaranteed by Section 7 of the Act, or to refrain fromany or all activities.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a) Offer Ophelia Townes, Dueward Powell, John Wilson,Thelbert Johnson, and Edward Gordon immediate, full, andunconditional reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights, privileges,or working conditions and make each of them whole for anyloss of earnings suffered in the manner set forth in the sectionhereof entitled "The Remedy."(b) 'Notify Ophelia Townes, Dueward Powell, John Wil-son,Thelbert Johnson, and Edward Gordon, if presentlyserving in the Armed Forces of the United States, of theirright to full reinstatement upon application in accordancewith the Selective Service and Universal Military Trainingand Service Act, as amended, after discharge from the ArmedForces.(c) Preserve and, upon request, make available to the Na-tional Labor Relations Board and its agents, for examinationand copying, all payroll records, social security records, time-cards, and personnel records and reports, and all otherrecords relevant and necessary for a determination of theamounts of backpay due under the terms of this Recom-mended Order.(d) Post at its East St. Louis, Illinois, plant, copies of theattached notice marked "Appendix."4 Copies of said notice,on forms provided by the Regional Director for Region 14,after being duly signed by Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecu-tive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 14, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.'As to the allegations of the complaint not to have beensupported by the evidence, it is recommended that they bedismissed.In the eventno exceptions are filed asprovided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes. In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board."'In the event that this Recommended Order is adopted by the Board, thisprovision shall be modified to read: "Notify the Regional Director for Re-gion 14, in writing; within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which bothsides hadthe opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us to postthis notice.WE WILL NOT discharge employees because they en-gage, or have engaged, in any concerted activities for thepurpose of collective bargaining or other mutual aid orprotection of employees.WE WILL NOT threaten employees with discharge ifthey engage in any concerted activities for the purposeof collective bargaining or other mutual aid or protec-tion of employees.Inasmuch as the National Labor Relations Board hasfound that we unlawfully discharged Ophelia Townes,Dueward Powell, John Wilson, Thelbert Johnson, and 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDEdward Gordon, because they engaged in such con-DatedBycerted activities,WE WILL offer them their jobs back,and WE WILL pay them for any loss of pay they mayhave suffered because we fired them.WE WILL NOT promise raises to employees to makethem voteagainstrepresentation by a union in any elec-tion conducted by the National Labor Relations Board,and WE WILL NOT tell employees that we know howthey voted in any such election.All our employees are free to become or remain membersof District No. 9, International Association of Machinistsand Aerospace Workers, AFL-CIO, or any other labor orga-nization.MORRISON RAILWAYSUPPLY CORPORATION(Employer)(Representative)(Title)Note: We will notify the above-mentioned employees if pres-ently serving in the Armed Forces of the Unites States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 210North 12th Boulevard, Room 448, St. Louis, Missouri 63101,Telephone 314-622-4174.